Citation Nr: 0508461	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which found that new and material evidence had not 
been submitted sufficient to reopen the veteran's claims of 
entitlement to service connection for a skin disorder and 
multiple sclerosis.

The issues of entitlement to service connection for a skin 
disorder and multiple sclerosis based on a de novo review of 
the record are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2001 decision by the RO, which denied service 
connection for a skin disorder, was not appealed.

2.  The evidence received since the unappealed September 2001 
decision relates to unestablished fact necessary to 
substantiate both the claim.

3.  A November 1993 decision by the RO, which denied service 
connection for multiple sclerosis, was not appealed.

3.  The evidence received since these unappealed November 
1993 decision relates to unestablished fact necessary to 
substantiate both these claims.


CONCLUSION OF LAW


1.  The September 2001 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
skin disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the RO denied entitlement to 
service connection for a skin disorder in September 2001 is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The November 1993 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
multiple sclerosis, is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  The evidence received since the RO denied entitlement to 
service connection for multiple sclerosis in November 1993 is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted Veterans Claims 
Assistance Act and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

For the purpose of reopening the veteran's claim only, the 
Board finds that the requirements of the VCAA have been 
satisfied. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from date of termination of such service (or an organic 
neurological disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Factual Background

The evidence of record at the time of the November 1993 and 
September 2001 decisions are briefly summarized.  The 
available service medical records reflect no complaint or 
finding diagnostic of multiple sclerosis.  These records show 
he was seen on several occasions for a rash.

In May 1993 the veteran failed to report for VA skin and 
neurological examinations.  In November 1993 the RO denied 
service connection for multiple sclerosis.  At that time the 
RO determined that there was no evidence of multiple 
sclerosis during service or within seven years thereafter.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal this determination which 
is final.  38 U.S.C.A. § 7105.

However, the veteran may reopen this claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

A VA examination was conducted in February 1994.  At that 
time the diagnosis was biopsy showed dermatitis by history.  
In August 1994 the RO denied service connection for a skin 
disorder.  At that time the RO determined that there was no 
evidence of a chronic skin disorder during service or 
continuity of a skin disorder following service to the 
present.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal.  Thus, this 
decision is final.  38 U.S.C.A. § 7105.

Subsequently received were private medical records dated from 
1989 to 1997.  These records show treatment for multiple 
sclerosis and skin disorders.  

In September 1997 the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a skin disorder.  The veteran was notified of 
this decision and of his appellate rights.  He did not appeal 
this determination which is final.  38 U.S.C.A. § 7105.

Subsequently received were VA medical records dated in 2001 
which show treatment for multiple sclerosis.  

In September 2001 the RO denied the veteran's claim for 
service connection for a skin disorder. At that time the RO 
determined that new and material evidence had not been 
submitted to reopen his claim.  The veteran was notified of 
that decision and of his appellate rights.  He did not appeal 
that determination which is now final.  38 U.S.C.A. § 7105 
(West 2002).  However, the veteran may reopen his claim by 
the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant 's claim unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequently received were private and VA medical records 
covering a period of treatment from 1985 to 2004?  These 
records beginning in 1985 show treatment for a skin disorder 
variously diagnosed.  These records further show treatment 
for multiple sclerosis beginning in 1989.

These documents include a private outpatient treatment record 
dated February 1991.  At that time, the veteran reported 
recalling that in 1983 or 1984, he had some brief periods of 
stiffness and drawling up of his left arm and left leg.

A hearing was held before the undersigned Veterans law Judge 
sitting at Washington, D. C.

The veteran's mother, in a statement dated January 2005, 
indicated that she recalled that the veteran had a rash 
shortly after leaving service.  She further indicated that 
she recalled the veteran relating to her an episode in the 
summer of 1978 during which the veteran  went to the hospital 
with stroke-like symptoms.

The veteran's stepfather, in a statement dated January 2005, 
indicated that he worked with the veteran in 1973, shortly 
after he left service, but that the veteran got sick after 
working there about one month.  He recalled that the veteran 
could not walk at that time due to pustules on his skin.

Also of note is a VA treatment record dated January 2004, 
which attempts to document the history of the veteran's 
multiple sclerosis.  In this regard, the year of the 
veteran's initial neurologic signs and symptoms is noted as 
1982, when the veteran experienced bilateral blurred vision 
and intermittent short attacks of weakness.

Multiple Sclerosis

The Board finds that the evidence received since the November 
1993 decision is new and material.  This new evidence 
clinically establishes the presence of multiple sclerosis for 
the first time.  Additionally, lay statements have referenced 
symptoms, which were present shortly after service.  
Accordingly, the claim for service connection for multiple 
sclerosis is reopened.

Skin Disorder

The Board finds that the evidence received since the 
September 2001 decision is new and material.  .  In this 
regard, the statements from the veteran's mother and 
stepfather indicate that they witnessed that the veteran had 
skin problems shortly after his seperation from service, 
which indicates a continuity of symptomatology.  Accordingly 
the claim is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is 
reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.



REMAND

Having reopened the appellant's claims for service connection 
for a skin disorder and multiple sclerosis, the case must now 
be considered based on a de novo review of the record. 

In this regard, while the case was pending at the Board, the 
veteran submitted pertinent lay statements which the RO has 
not had the opportunity to review.  The veteran did not 
furnish a waiver of initial review by the RO.  Thus, a remand 
is required.

The service medical records show that the veteran was seen on 
several occasions for skin problems.  He was also seen on one 
occasion for back complaints.The post service medical records 
confirm the presence of a skin disorder.  As such, the Board 
finds that a remand is warranted for both these issues, in 
order that VA examination may be conducted in an attempt to 
determine the time of onset and etiology of these 
disabilities. 

During his hearing he indicated that he was treated at the 
emergency room at DePaul Medical Center in 1978 and also 
underwent an eye evaluation in 1986.  The Board is of the 
opinion that an attempt should be made to obtain these 
records.

Accordingly, the case is REMANDED for the following 
development: 

1.  The RO should furnish the veteran the appropriate 
release of information form in order to obtain the 
treatment records from the DePaul Medical Center 
where he was seen in 1978 and the eye evaluation in 
1986.

2.  A VA examination by a dermatologist should be 
conducted in order to determine the nature, severity, 
and etiology of any diagnosed skin disorder.  The 
claims folder should be made available to the 
examiner for review before the examination, and the 
examiner should indicate that it has been reviewed in 
the examination report, to specifically include the 
veteran's service medical records.  Any testing 
deemed necessary should be performed.  It is 
requested that the examiner obtain a detailed history 
concerning in service and post service skin problems.  
Following the examination, it is requested that the 
examining physician render an opinion as to whether 
it is as likely as not that any skin disorder 
diagnosed is related to the veteran's period of 
service.  A complete rational for any opinion 
expressed should be included in the report.

3.  Thereafter, a VA examination by a neurologist 
should be conducted in order to determine the nature, 
severity, and etiology of the veteran's multiple 
sclerosis.  The claims folder should be made 
available to the examiner for review before the 
examination and the examiner should indicate that it 
has been reviewed in the examination report.  Any 
testing deemed necessary should be performed.  It is 
requested that the examiner obtain a detailed history 
concerning any post service symptomatology related to 
multiple sclerosis.  Following the examination, it is 
requested that the examining physician render an 
opinion as to whether it is as likely as not that the 
veteran's multiple sclerosis is related to the 
appellant's period of service, to include his back 
complaints in September 1972?  If no, was the 
multiple sclerosis clinically manifested within 7 
years following service.  A complete rational for any 
opinion expressed should be included in the report.

4.  Thereafter, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case and an opportunity 
to respond.  The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


